NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 28, 2020*
                                 Decided June 5, 2020

                                          Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge


No. 19-3472

ADRIAN RANGEL,                                     Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Indiana,
                                                   Hammond Division.

       v.                                          No. 2:18 CV 413

STEVEN P. MEYER, et al.,                           James T. Moody,
     Defendants-Appellees.                         Judge.

                                        ORDER

        The district court dismissed Adrian Rangel’s federal suit contesting the legality
of state-court orders regarding his obligation to pay child support. The Rooker-Feldman
doctrine deprived the district court of jurisdiction to hear this suit, so we affirm.



       * We agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3472                                                                          Page 2

       Rangel accuses Steven P. Meyer, an Indiana judge, and others of unlawfully
procuring a state-court order requiring him to pay a child-support debt of $32,000 for
his disabled adult son. Rangel refused to pay, contending in state court that the order
was arbitrary. The state court held him in contempt, required his appearance in court,
and when he failed to come to court, issued a writ of body attachment. Rangel
unsuccessfully appealed these orders in state court. In federal court Rangel contends
that by procuring the order to pay his child-support debt and to compel his appearance,
the defendants violated the Constitution. He contests the validity of these orders by
arguing that his son is not disabled and that the court entered its orders because he is a
minority, is poor, and has filed previous civil-rights case. Rangel seeks to enjoin
enforcement of the orders and obtain damages.

       The district court granted the defendants’ motion to dismiss. It ruled that the
Rooker-Feldman doctrine blocked the suit because Rangel sought to set aside state-court
orders. Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).

       The district court’s dismissal is correct. Under Rooker-Feldman only the Supreme
Court of the United States may review claims in which a “state-court loser” complains
of an injury caused by a state-court judgment. Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005). Rangel lost in state court. Furthermore, “[n]o injury
occurred until the state judge ruled against [him].” Harold v. Steel, 773 F.3d 884, 886–87
(7th Cir. 2014). Therefore the doctrine blocks this suit.

        Rangel offers three replies, none persuasive. First, he argues that his case is like
Croley v. Joint Commission on Judicial Administration, 895 F.3d 22, 29 (D.C. Cir. 2018).
There, the court ruled that the plaintiff, a “state-court winner,” could sue—in federal
court—state officials who gave him false information about enforcing a judgment. Id. at
28. But Rangel is not a state-court winner. Second, he argues that GASH Associates v.
Village of Rosemont, 995 F.2d 726, 729 (7th Cir. 1993), which the district court cited, is
distinguishable. There, a federal plaintiff appealed (and lost) in state court; Rangel
asserts that he did not have a chance to appeal rulings on some of his motions because
the state trial court allegedly ignored these motions. But Rangel’s injuries arise from the
rulings that the state court did make. Because those rulings were appealable (indeed,
having appealed them, Rangel does not now contend that they were not appealable),
Rooker-Feldman prevents a federal suit to challenge them. See Harold, 773 F.3d at 886.
Third, Rangel says that he contests “administrative misdeeds” that arose in the
procedures used to reach the adverse rulings, not the rulings themselves. But
No. 19-3472                                                                      Page 3

Rooker-Feldman also blocks cases challenging how a state court used its procedures to
reach adverse decisions, as Rooker itself was such a case. Id. at 887.

                                                                            AFFIRMED